U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC File Number 000-25909 Form 10-Q For Period Ending: May 31, 2015 PART I: REGISTRANT INFORMATION Full Name of Registrant: Axiom Oil and Gas Corp. Address of Principal Executive Office: 100 Park Aveneue, Suite 1600, New York NY (212) 984-0685 PART II: RULES 12B-25(B) AND (C) It is anticipated that the subject Quarterly Report on Form 10-Q will be filed within the next several days. PART III: NARRATIVE The Registrant has not completed its Quarterly Report on Form 10-Q for the period ended May 31, 2015 due to administrative delays. PART IV: OTHER INFORMATION (1) Name and telephone number of person(s) to contact in regard to this notification Michael H. Altman: (212) 984-0685 (2) Have all other periodic reports required under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the Registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] YES [ ] NO (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] YES [X] NO If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Axiom Oil and Gas Corp. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Axiom Oil and Gas Corp. Dated: July 14, 2015 By: /s/ Michael H. Altman Michael H. Altman Chief Executive Officer
